Title: To Thomas Jefferson from Madame d’Houdetot, 26 October 1790
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



Sannois Le 26. 8bre. 1790

Les Regrets que vous avés laissés En quittant la France sont Bien augmentés, Monsieur, depuis que nous avons perdû l’Esperance de Vous y Revoir. Les Consolations que je Recevois de Votre Bon Esprit m’y manquent infiniment. Les preuves que j’Espere de Votre Souvenir me seront une Ressource bien douce. Je Vous prie de Vouloir Bien Vous en occuper. Quelques fois j’ay Eû l’honneur de Vous Ecrire dans Votre Langue, ayant trouvé sous ma main un bon traducteur. Ce Moyen me manque Aujourdhuy. C’est dans ma langue que je puis seulement me Rapeller à Vous, Vous faire mon Compliment Bien Sincere du Mariage de Mademoiselle Votre fille, à qui je souhaite un Bonheur qui fera le Vôtre. Permettés moy de placer sous Votre protection speciale un jeune homme Dont la famille M’interesse infiniment. Plein de Bonnes Dispositions, à qui Vos avis et Votre Recommandation seront Egallement necessaires, il porte dans Votre paÿs Ce qui doit surtout y Reussir, L’amour du travail et l’intention d’une Bonne Conduite, dont son Caractere et Celuy de sa famille doit assurer. Les troubles de notre paÿs, en Derangeant toutes ses Esperances, l’ont Determiné au party qu’il prend. Il n’y a eu d’autre part que d’en souffrir et Chercher dans son travail et dans son Energie des Ressources que les Circonstances l’Empeschent de trouver icy. Je vous prie donc instament de vouloir Bien Luy procurer dans Le Vôtre tous les Moyens de Reussir qui seront en Votre pouvoir. Je le Regarderés comme un Service personel. Croyés que je n’aurais pas même tenté une Recommandation si la famille du jeune homme que je Vous Recommande n’etoit Digne à tous Egards de Vos Bontés. Permettés  moy donc, Monsieur, de Le mettre sous Votre apuy et [de] Vous prier de Vouloir Bien Luy donner quelques Bons avis, plus precieux encore que tout le Reste, sur sa Conduite dans un paÿs inconnu, mais où le Merite personel et l’amour du travail ne peuvent Rester sans Recommandation. Veuillés Reçevoir, Monsieur, les assurances des Sentimens profonds et immuables que Vous m’avés inspirés. La Situation de notre paÿs n’Est encore ny heureuse ny tranquille. J’ay Bien peur que Cela ne soit Encore Long et que le Desordre ne fasse pas Encore place de sitôt à un Bien Estre qui puisse satisfaire Des Coeurs honestes et des Esprits Eclairés.

Lalive D’houdetot

